Defendant was tried before Burney, J., at the September Term, 1941, Superior Court of Bladen County, on bill of indictment charging him with the capital felony of murder of one Ida Mae Sturdivant. There was a verdict of guilty of murder in the first degree. Thereupon judgment that defendant suffer the penalty of death by asphyxiation, as provided by law, was entered. Defendant excepted and appealed.
Defendant, having been permitted to appeal in forma pauperis, docketed in this Court typewritten record and case on appeal but he failed to file a brief. Thereupon the Attorney-General moved to dismiss under Rule No. 28.In re Bailey, 180 N.C. 30, 103 S.E. 896; Comrs. v. Dickson, 190 N.C. 330,129 S.E. 814.
As is the custom with us in criminal causes involving the death penalty, before acting upon the motion of the Attorney-General, we have carefully examined the record. No material defect appears therein. We have likewise considered the exceptions appearing in the case on appeal. They are without merit. The motion to dismiss is allowed.
Judgment affirmed.
Appeal dismissed.